Opinion of the Court
Robert E. Quinn, Chief Judge:
Among other offenses, the accused was tried and convicted for stealing a camera from a fellow Marine, in violation of Article 121, Uniform Code of Military Justice, 10 USC § 921. However, the findings of guilty were set aside by a board of review on the ground that evidence of the results of a search of the accused’s effects and his later confession were improperly admitted. The Judge Advocate General certified the case to this Court for review on the following issue:
“Was the Board of Review correct in holding the actions of Acting Staff Sergeant Martin constituted an unlawful search which affected the legality of the subsequent authorized search.”,
Acting Staff Sergeant J. E. Martin was the Company Police Sergeant. On the morning of December 19, 1958, he made his regular inspection of the barracks. In Room 5 of Building 3, which housed newly arrived students to the Operational Communications Electronics School who had not yet been assigned to regular squadbays, he saw the accused. No one was supposed to be “in there” at that time. Proceeding with his regular routine of inspection, Martin observed “keys hanging through the hasp of the lock” of an unmarked wall locker. He asked the accused if he knew to whom the locker was assigned and received a negative reply. Martin took the keys and instructed the accused to inform “whoever it was in the room” that he had them. About 12:30 p.m., Private Koresian came to Martin’s office in Building 3 to complain that he was unable to open his wall locker with his key. The two returned to Koresian’s locker in Room 5. They tried Koresian’s key in the lock without success, but one of the keys that Martin had picked up earlier fit. The locker was opened and Koresian discovered his camera was missing. All persons then in the room, the accused included, were ordered “to stand fast.’’
Martin went to Captain Reilly, the company executive officer, and related “exactly what had happened.” According to the Captain’s testimony, he was “authorized” as executive officer to *609“order and conduct searches.” He proceeded to Room 5; directed everyone to stand by his bunk; and then conducted an “inspection” of their effects by checking the wall and foot lockers and under the mattress of each man. In the course of the search, the accused told Captain Reilly that he had “lost” an electric razor. Nothing was found and the men were released to return to class.
During the “shakedown,” Captain Reilly had found an open locker containing the personal effects of a man on leave. He told Martin to have the property clerk inventory and store the effects. Sometime between 2:00 p.m. and 3:00 p.m., Martin, Evans, the property clerk, and Evans’ assistant, returned to Room 5 to take the property from the open locker. While Evans was so engaged, Martin, “just out of curiosity” and “one of those things,” went through the room “squeezing” the laundry bags of the occupants “in case we accidentally missed over something.” Over defense counsel’s objection Martin testified that in one bag he “felt” a hard object which “could have been a camera and case.” Martin knew he could “not legally conduct” a search without an officer. While his “normal” duties included checking laundry bags “for cleanliness,” he had no specific authority to “search any possessions.” He went for Captain Reilly and told him of his findings. The Captain accompanied him to the room. The laundry bag was opened and Kore-sian’s camera was found. It was replaced in the bag. When the men were released from school, Martin had them “fall inside the room.” Captain Reilly was called. He “started checking laundry bags,” and the camera was extracted from the accused’s bag.
Taken to Captain Reilly’s office, advised of his rights under Article 31, Uniform Code of Military Justice, 10 USC § 831, and warned “what he was suspected of,” the accused said that he “did not take the camera.” He indicated he was willing to go to the provost marshal’s office and take a lie detector test. However, when he arrived at the provost marshal’s office and was again advised of his rights under Article 31, the accused admitted he “went into this man’s locker and took his camera.” A written confession was admitted in evidence over defense counsel’s objection that it was the product of “an illegal search.”
The rulings on the admissibility of the evidence were considered by the staff judge advocate in the post-trial review. He concluded Martin’s conduct was legal. On review, however, the board of review held that Sergeant Martin’s search was illegal and that it tainted the later search by Captain Reilly and the accused’s confession. It set aside the findings of guilty on the larceny charge and reassessed the sentence on the basis of the findings of guilty.
Two separate avenues of support for the board of review’s conclusion are marked out by appellate defense counsel. They first contend there is “some doubt” that Captain Reilly had “specific authority to search and seize.” Hence, they argue, neither his initial nor his final search was a valid source of evidence. Their second argument follows closely the reasoning of the board of review.
The first position is untenable. The record of trial reflects testimony of Captain Reilly to the effect that he was “authorized to order and conduct searches.” There was no objection to Martin’s testimony or that given by Captain Reilly as to the first search ordered by the latter. No inquiry was made into the source of the asserted authority. Had there been an objection or inquiry, the exact basis of Captain Reilly’s authority could have been established at trial level. Cf. United States v Sessions, 10 USCMA 383, 27 CMR 457. It is now too late to say there was no authority to search. United States v Webb, 10 USCMA 422, 424, 27 CMR 496.
The fact of authority being unassailable, our next inquiry must be directed to its exercise. Contrary to the view taken by some boards of review,1 the *610exercise of the power to order searches is not unlimited. We recognized this in United States v Doyle, 1 USCMA 545, 548, 4 CMR 137, where we said:
. . That there may be limitations upon the former’s power, we do not doubt. Insofar as the power bears on criminal prosecutions, both trial courts and appellate forums are available to insure that the commanding officer does not abuse his discretion to the extent that the rights of an individual are unduly impaired.”
While it is difficult to lay down a general rule applicable to every conceivable situation, it can be said with assurance that the exercise of the authority to search must be founded upon probable cause, whether the search be general in that it includes all personnel of the command or subdivision, or limited only to persons specifically suspected of an offense. United States v Doyle, supra; United States v Brown, 10 USCMA 482, 28 CMR 48. A search founded upon mere suspicion is illegal and the fruits thereof inadmissible. United States v Brown, supra.2 To hold otherwise would require us to deny to military personnel the full protections of the United States Constitution itself. This, neither we, nor the Congress, nor the Executive, nor any individual can do.
Applied to the facts of the instant case, these basic concepts support the propriety of the initial search. Armed with authority to conduct searches aud confronted with a report that certain personal property had been stolen from an enlisted man’s locker, Captain Reilly proceeded to conduct the familiar “shakedown” inspection of the effects of all personnel assigned to that room. Taking into consideration the freedom of access occupants of military quarters have to all parts thereof, this generalized type of search has long been regarded as reasonable. United States v Swanson, 3 USCMA 671, 14 CMR 89.
The board of review predicated its conclusion that Martin’s search was illegal upon a finding that his “activities were conducted in an official, rather than a private, capacity.” The following evidence gives substantial support to that holding: Martin had sufficient “direct disciplinary power” over the accused and the other occupants of the room to order them to “stand fast” while he called Captain Reilly; he had an office in the barracks; and persons quartered in the barracks reported any untoward matter to him. That, however, is not the end of the problem.
Martin testified that his search was for the purpose of determining whether “we accidentally missed over something” in the search authorized by Captain Reilly. It is arguable, therefore, that his further examination was not a separate independent action but merely an extension of the search ordered by Captain Reilly. On the other hand, Martin also testified that his action was simply the prompting of “curiosity”; an indefinable feeling which he described as “just one of those things.” This testimony tends to indicate he was acting on his own initiative and without reference to the first search.
The authority to search is not ended with the closing of the door behind the agent. We suppose no one would seriously question the right of the agent to return to premises he just searched if, on passing through the outer door, he recalls that he had not searched the closet of an upstairs room. Under certain circumstances, the authority to search may include a return visit to the premises. See United States v Sessions, supra; United States v Hurt, 9 USCMA 735, 778-779, 27 CMR 3. As we observed in a different but parallel situation, a “series of related acts . . . *611[can build] into a single” legal event. United States v Swigert, 8 USCMA 468, 472, 24 CMR 278; see also United States v Strand, 6 USCMA 297, 303, 20 CMR 13.
The evidence in the record of trial is susceptible of different findings of fact. The board of review did not consider the issue presented. Consequently, we cannot answer the certified question. We return the record of trial to the board of review for further consideration in the light of our opinion.

 United States v Toreson, 8 CMR 676, footnote 2; United States v Turks, 9 CMR 641, 645; see also United States v Worley, 3 CMR (AF) 424, 442, et seq.


 Both the generalized and particularized types of searches are not to be confused with inspections of military personnel entering or leaving certain areas, or those, for example, conducted by a commander in furtherance of the security of his command. These are wholly administrative or preventive in nature and are within the commander’s inherent powers. United States v Brown, 10 USCMA 482, 28 CMR 48.